Citation Nr: 1646873	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  10-00 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement o service connection for sleep apnea.

2. Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran, who died in December 2013, served on active duty from January 1946 to November 1947.  

In July 2008, the VA RO in Jackson, Mississippi denied the Veteran's claims of entitlement to service connection for sleep apnea, a heart disorder, prostate cancer and skin cancer.  The Veteran disagreed with those decisions, and this appeal ensued.  

In September 2013, the Board of Veterans' Appeals (Board) remanded the case for further development.  Unfortunately, while the case was in remand status, the Veteran died.  Thereafter, the appellant, the Veteran's daughter, filed a successful motion to be substituted for the Veteran to pursue his claims to conclusion.  38 U.S.C.A. § 5121A (West 2014).  The case was, then, returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

To date, the appellant has not been informed of VA's duty to notify her of the evidence necessary to support her appeal or VA's duty to assist her in obtaining evidence in support of her appeal.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Further, the appellant has not been issued a supplemental statement of the case informing her of the actions taken with respect to the claims on appeal.  

In light of the foregoing, the Board agrees with the Veteran's representative that additional development of the record is warranted prior to further appellate consideration.  Accordingly, the case is REMANDED for the following actions:

1.  Inform the appellant of the VA's duty to notify her of the evidence necessary to support her appeal and of the VA's duty to assist her in obtaining that evidence.  

2.  Ensure that the actions required by the Board's September 2013 remand are completed.  

3.  Issue the appellant a Supplemental Statement of the Case to inform her of any material changes in, or additions to, the information included in the November 2009 statement of the case or any subsequent supplemental statements of the case.  

4. Thereafter, undertake any other indicated development. Then readjudicate the issues of entitlement to service connection for sleep apnea, a heart disorder, prostate cancer and skin cancer.  

If any benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative must be furnished a supplemental statement of the case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action, they must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



